Citation Nr: 0115980	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for residuals of a flash 
burn to the left facial area.  

2.  Entitlement to service connection for residuals of a 
flash burn to the eyes. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no medical evidence showing current residual 
disability from a flash burn to the left facial area in 
service.  

3.  There is no medical evidence showing current residual 
disability from a flash burn to the eyes in service.   


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a flash burn to 
the left facial area during active duty service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  The veteran does not have residuals of a flash burn to 
the eyes during active duty service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, in a 
September 2000 letter to the veteran, the RO described the 
types of evidence needed for his claim and requested that he 
provide information concerning post-service treatment of his 
claimed disorders.  The RO further informed the veteran of 
the evidence needed to substantiate his claim by its February 
2001 rating decision and March 2001 statement of the case.  
The veteran has not identified any relevant VA or private 
records that should be obtained in support of his claim.  He 
has been afforded pertinent VA examinations.  Finally, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The report of the veteran's May 1966 physical for enlistment 
into the United States Naval Reserves showed distant vision 
of 20/15 on the right and 20/20 on the left.  The report of 
the May 1967 annual physical showed no change in distant 
vision.  The May 1967 report of physical examination for 
active duty reflected distant vision of 20/20 bilaterally.  

Service medical records dated in October 1968 indicated that 
the veteran received flash burns to the face, lids, and eye 
from an electrical arc.  Examination revealed flash burn to 
the left side of the face with singed hair and lashes 
bilaterally and superficial corneal abrasions bilaterally.  
Vision was 20/20 bilaterally.  The examination was otherwise 
normal.  The veteran was admitted to the hospital and treated 
with bilateral eye patches and pain medication.  Two days 
later, examination revealed no corneal staining.  The veteran 
was discharged at that time.  

The report of the veteran's July 1969 separation examination 
was negative for physical abnormalities of the eyes or left 
facial area.  Distant vision was recorded as 20/20 
bilaterally.  

The veteran submitted a claim for service connection for 
residuals of a flash burn to the left side of the face and 
the eyes in July 2000.  He explained that a power switch blew 
up in his face and blinded him for three to five minutes.  He 
was immediately taken to the naval hospital and treated with 
patches over the eyes for one week.  When he was released, 
the doctor told him that there could be long-term effects.  
The veteran asserted that his eyes had not been the same 
since the accident.  As he got older, the eyes were more 
light-sensitive and watery, which affected his ability to 
work as an electrician.   

In a September 2000 letter, the RO asked the veteran to 
provide information about the flash burns to the eyes and 
left facial area, including records of private or VA post-
service treatment.  The veteran's September 2000 response 
indicated that he had not received any medical treatment for 
the claimed disorders since service.   

The veteran was afforded a VA dermatology examination in 
January 2001.  The examiner noted that he reviewed the claims 
folder for the examination and discussed the pertinent 
service medical records.  The veteran was not aware of any 
residual facial scarring or abnormality of the eyebrows or 
eyelashes.  Examination was negative for facial scarring or 
other abnormality.  The impression was no residuals of the 
face from flash burns.    

Also in January 2001, the veteran underwent a VA 
ophthalmology examination.  He reported that, in 1968, a 480-
volt electrical short blew up causing a flash burn.  Both 
eyes were patched for two weeks.  The veteran stated that, 
for the last three years, he had been losing time at work due 
to eye sensitivity from fumes, chemicals, gloves, and 
solvents.  He worked as an electrician.  He lost about three 
to four months per year.  Examination of the right eye showed 
near vision of 20/200 uncorrected and 20/20 corrected, and 
distant vision of 20/30 uncorrected and 20/20 corrected.  
Examination of the left eye showed near vision of 20/200 
uncorrected and 20/20 corrected, and distant vision of 20/25 
uncorrected and 20/20 corrected.  External examination of the 
eyes was within normal limits.  Slit lamp examination 
revealed nasal pingueculae that were noninflamed.  Otherwise, 
the eyes were generally normal.  The examiner concluded that 
there were no residual ocular defects from flash burn.  He 
added, however, that repeated exposure to ultraviolet 
radiation contributed to the development of pingueculae, etc.  
The examiner stated that the veteran had noninflamed 
pingueculae due to chronic exposure rather than an isolated 
event, dry eyes, which were responsible for most of the 
veteran's symptoms, and presbyopia, refractive error.  

In his March 2001 substantive appeal, the veteran stated that 
the flash burn was a major explosion that occurred inches 
from his eyes.  He was totally blind for about one minute.  
When he regained sight, everything was bright red and very 
painful.  The veteran stated that his eyes were covered with 
patches for seven days.  When he was released from the 
hospital, the doctor told him it appeared that he recovered 
but that he might have problems later on in life.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

In this case, the Board finds that service connection for 
residuals of a flash burn to the left facial area and to the 
eyes is not established.  Although the service medical 
records document the occurrence of a flash burn to the 
veteran's eyes and face in 1968, they do not show any chronic 
residual disability thereafter.  Similarly, there is no 
medical evidence of continuous symptoms after service, only 
the veteran's assertion that his eyes have not been the same 
since the accident.  

Most importantly, the Board finds that service connection is 
not established because there is no competent evidence of a 
current disability.  Boyer, 210 F.3d at 1353; Mercado-
Martinez, 11 Vet. App. at 419.  That is, the VA dermatology 
examiner found no evidence of left facial scarring or other 
abnormality.  Similarly, the VA ophthalmology examiner found 
no residual ocular disability from the flash burn in service.  
In fact, he specifically stated that the veteran's 
pingueculae were the result of repeated exposure to 
ultraviolet radiation rather than the single event in 
service.  The veteran has not provided contrary medical 
evidence or opinions or suggested that such evidence exists.  
He only asserts his personal belief that his eye problems are 
related to the in-service flash burn.  However, the veteran 
is a lay person and therefore not competent to offer an 
opinion on a matter that requires medical knowledge, such as 
a determination as to etiology.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Absent competent medical evidence showing that 
the veteran currently has some residual disability of the 
eyes or the left facial area due to the flash burn in 
service, his claims must fail.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for residuals of the 
flash burn to the left facial area and to the eyes.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1113; 38 C.F.R. §§ 
3.102, 3.303.  If the veteran wishes to pursue these service 
connection claims, he should submit medical evidence showing 
that he has a current disability that is related to the in-
service flash burn or other incident of service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a)); Robinette v. Brown, 8 Vet. App. 69, 77-
80 (1995). 


ORDER

Service connection for residuals of a flash burn to the left 
facial area is denied.  

Service connection for residuals of a flash burn to the eyes 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

